DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.

Status of the Claims
The office action is in response to the claim amendments and remarks filed on August 23, 2021 for an application filed October 6, 2014 which does not claim foreign or domestic priority. Claims 1, 26 and 32 have been amended, claims 5-6, 8 and 10-25 have been cancelled and claims 42-44 have been newly added. Claims 1-4, 7, 9 and 26-44 are currently pending and have been examined.




Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7, 9 and 26-39 and 41-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-4, 7, 9 and 38-42 are directed towards a method to select a subset of selection criteria for which to identify a population for membership in a study cohort (i.e. a process) which is a statutory category.  Claims 26-31 and 43 are directed towards an apparatus to select a subset of selection criteria for which to identify a population for membership in a study cohort (i.e. a machine) which is a statutory category. Claims 32-37 and 44 are directed towards a non-transitory computer readable medium to select a subset of selection criteria for which to identify a population for membership in a study cohort (i.e. a manufacture) which is a statutory category. Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  In the instant application, the claims are directed towards an abstract idea. 

identifying a full population of patients having characteristics that satisfy N selection criteria, wherein N is an integer greater than 10; 
defining subsets of the N selection criteria; 
identifying permutations of each of the subsets of the selection criteria, wherein the permutations include re-orderings of the selection criteria of the respective subsets of the selection criteria; 
determining, for each permutation, a partial population of patients having characteristics that satisfy the ordering of the subset of the selection criteria of the permutation; 
recording each partial population that matches the identified full population to within a predetermined threshold, including recording the subset of selection criteria, the ordering of the subset of selection criteria, and a relative significance of each criterion of the subset of the selection criteria; 
selecting one or more of the recorded partial populations that have a fewest number of the selection criteria; and 
graphically displaying each selected partial population, the corresponding subset of selection criteria, and the relative significance of each criterion of the subset of selection criteria.

Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, a particular machine or manufacture that is integral to the claim; an additional element 
Generally linking the abstract idea to a particular technological environment or field of use. The additional limitation of “to select a subset of selection criteria with which to identify a population for membership in a study” simply links the abstract idea to the field of use of population analysis for membership in a study as opposed to selection criteria for other uses, which do not provide meaningful limits on the claim; 
Insignificant extra-solution activity to the judicial exception. The additional limitations of the recording step and graphically displaying step do not add a meaningful limitation to the method as they are the insignificant extra-solution activity of gathering, storing data and displaying data. Further the graphically displaying step is insignificant application, such as merely displaying information that was previously determined/recorded/selected.;
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional elements “machine-implemented”, “a processor configured to” and “a non-transitory 
Dependent claims 2-4, 7, 9, 27-31, 33-37, 39 and 41-44 add additional limitations, but these only serve to further limit the abstract idea, and are therefore also directed towards fundamentally the same abstract idea as independent claims 1, 26, 32 and 38, do not integrate the abstract idea into a particular application and/or do not amount to an inventive concept or significantly more as described below.
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. As discusses above with respect to integration of the abstract idea into a practical application, the additional elements of using a computing device or a processor to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Furthermore, evidence that recording step and graphically displaying step insignificant extra-solution activity and well-understood, routine and Electric Power Group. Thus the claims are not patent eligible
The dependent claims merely present additional abstract information in tandem with further details regarding the elements from the independent claims and are, therefore, directed to an abstract idea for similar reasons as given above. For example, dependent claims 2-4, 7, 9, 27-31, 33-37, 39 and 44 merely indicate generic search analysis techniques used for their intended purpose such as partial analysis, comprehensive analysis, depth-first searching, breadth-first searching. These are all generic analysis techniques which are abstract in themselves and well-understood, routine and conventional in the field of analysis as evidenced by the applicant’s specification showing that manual approaches may achieve the same results and the cited references of Dettinger, Cox and Kadıoglu, showing that the computer implementation of these techniques are common place. Claims 39 indicates that there N is greater than 29. While it would be impractical to perform a comprehensive analysis of greater than 29 criteria manually as disclosed in paragraph [0050], the claims do not require that every permutation be identified. Claims 42-44 indicates that there N is greater than 19. Since 19 is less than 29, it would be practical to perform a comprehensive analysis of less than 29 criteria manually as disclosed in paragraph [0050]. Further the claims do not require that every permutation be identified (i.e. partial analysis). None of these functions are deemed to integrate the claims into a practical application or to amount to significantly more than the abstract idea because, as stated above, they amount to: adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer. These 
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 1-4, 7, 9 and 26-39 and 41-44 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed August 23, 2021 regarding claims 1-4, 7, 9 and 26-39 and 41-44 being rejected under 35 USC §101 have been fully considered but they are not persuasive. 
Applicant argues that it would be impractical to perform the features of amended claim 1 when N is greater than 2 as a mental process. Specifically, the Applicant cites paragraph [0012] which implies that known solutions only allow comparison of two variables at a time and do not perform a population synthesis. However, paragraph [0050] explicitly states that comprehensive manual testing with thirty or more criteria is impractical. By this explicit disclosure, Applicant has implied that comprehensive manual testing of less than thirty criteria is practical. Furthermore, partial analysis of any number of criteria would be practically performed as mental process because only as few as two criteria would need tested. Furthermore, paragraph [0012] goes on to state 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). For example, claim 38 (previously rejected under 35 U.S.C. §101) recited N is greater than 10 which encompasses the claim amendments of N greater than 2 in claims 1, 26 and 32. Further claim 39 (previously rejected under 35 U.S.C. §101) recited N greater than 29 which is compasses the limitation of N greater than 19 recited in new claims 42-44.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305.  The examiner can normally be reached on 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.